Citation Nr: 0734136	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for scar, 
midline ventral trunk, post ventral hernia repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1998 to December 
2001, and is reported to have had active service from 
September 1983 to March 1993.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.    

In August 2005, the Board remanded the increased rating issue 
addressed in this matter along with a service connection 
claim for an umbilical hernia.  On remand, the RO granted 
service connection for the umbilical hernia in March 2006.  
As such, the increased rating claim is the sole issue 
remaining on appeal.   


FINDINGS OF FACT

1.	The veteran underwent ventral hernia surgery while on 
active duty in May 2000.     

2.	The veteran's postoperative ventral scar is not a burn, is 
not deep, painful, or unstable, does not cause limitation of 
motion, and is not six square inches in size or greater.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation, for 
postoperative scar on the ventral trunk, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Codes 7801-7805 (2002) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a compensable rating for a 
post-surgical scar.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2002 and May 2007.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprise his claim and of the evidence needed 
to substantiate his claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim in November 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until May 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claim here.  No new rating or 
effective date will be assigned here therefore.  Moreover, 
the veteran's statements, and those from the representative, 
demonstrate an understanding of the claim.  Each communicates 
an understanding of evidentiary requirements in claims for 
increased rating.  Each demonstrates in the record that, to 
support the claim for increased disability evaluation for the 
service-connected scar, evidence showing an increase in 
disability must be presented.  As such, the untimely notice 
in this matter is harmless error.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

The veteran underwent ventral hernia surgery while on active 
duty in May 2000.  In a June 2002 statement, the veteran 
stated that a scar from the surgery was noticeable, tender, 
and sore.  In November 2002, the RO service connected the 
veteran for this scar.  The RO assigned a noncompensable 
evaluation effective the date of discharge from service in 
December 2001.  The veteran appealed this decision, arguing 
for the assignment of a compensable evaluation.  For the 
reasons set forth below, the Board disagrees with his claim, 
and finds a compensable rating unwarranted during the 
pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Disorders of the skin, to include scars, are rated under 
38 C.F.R. § 4.118.  Effective August 30, 2002, the 
regulations pertaining to the rating of skin disorders were 
revised.  See 38 C.F.R. § 4.118, as amended by 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The veteran's claim for a 
compensable evaluation was received in January 2002, prior to 
the effective date of the revised regulations.  Thus, the 
regulation as it existed prior to the change is applicable 
for the period prior to August 30, 2002, and the revised 
regulation is applicable from August 30, 2002 forward.  See 
VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

According to the Schedule in effect prior to August 2002, a 
10 percent evaluation was warranted under Diagnostic Codes 
7801 and 7802 where third-degree burns caused a scar.  38 
C.F.R. § 4.118.  Diagnostic Code 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  Id.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Id.  Under Diagnostic 
Code 7805, other scars were to be rated based on the 
limitation of function of the part affected.  Id. 

The evidence of record prior to August 2002 consists of 
service medical records, an August 2001 Medical Board Report, 
private treatment records reflecting the May 2000 surgery, 
and a May 2002 VA compensation examination report .  This 
evidence notes the veteran's subjective complaints of a 
painful scar.  But the evidence demonstrates that, though the 
veteran has experienced adverse symptoms related to a 
recurrent hernia, the scar resulting from the May 2000 hernia 
surgery has healed.  

Following the ventral hernia surgery in May 2000, June 2000 
private records showed the ventral hernia repair incision to 
be excellent with no sign of redness, heat, or inflammation.  
October 2000 private records indicated subjective complaints 
of soreness, but also noted the reviewing physician's 
assessment that the incision appeared to be healing well.  

While still on active duty in April 2001, the veteran 
underwent medical examination and executed a report of 
medical history.  The report of medical history reflects the 
veteran's comments that his stomach was "not healing 
completely."  But the report of medical examination, in 
noting a "15 cm midline ventral [hernia] scar[,]" did not 
indicate any problems with the scar.    

The veteran was medically discharged from service in December 
2001.  An August 2001 Medical Board Report indicates that the 
veteran was discharged due to a blood disorder, and due to 
the recurrent hernia (ultimately service connected in March 
2006).  The Medical Board Report does not note the veteran's 
ventral scar.  

In the May 2002 VA compensation examination report, the 
veteran is noted as stating that he had discomfort in the 
area of his surgery.  But the examiner reported a "well-
healed, 9 cm surgical incision present in the midline."  

Accordingly, prior to August 2002, the evidence indicates 
that the veteran complained of pain in the area of his May 
2000 surgery, and demonstrates that the veteran continued to 
experience difficulty post repair with "persistent 
hypermobility" of the recurrent ventral hernia.  But, as for 
the scar from the May 2000 surgery, the objective medical 
evidence indicates a well-healed scar.  As such, a 
compensable evaluation is not for assignment - there is no 
evidence of a scar due to a third-degree burn, of a poorly 
nourished and ulcerating scar, of a tender or painful scar on 
objective demonstration, or of a scar that causes limitation 
of function.  See 38 C.F.R. § 4.118 (2002).

Under the provisions of the revised Schedule, a 10 percent 
evaluation is warranted under Diagnostic Code 7801 where a 
scar, that is not on the head, face, or neck, is deep or 
limits motion, and is at least 6 square inches in size.  38 
C.F.R. § 4.118 (2007).  Under Diagnostic Code 7802, a 10 
percent evaluation is warranted where a scar, that is not on 
the head, face, or neck, is superficial, does not cause 
limitation of motion, and is at least 144 square inches in 
size.  Id.  Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  Id.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
scars that are superficial and painful on examination.  Id.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Under Diagnostic Code 7805, other scars 
are to be rated based on limitation of function of the part 
affected.  Id.  

The evidence of record following August 2002 consists of an 
August 2004 VA treatment record and an October 2005 VA 
compensation examination report.  The August 2004 VA 
treatment record indicated the veteran's complaints of 
tenderness along the margins of the healed wound and 
laterally as well.  But no objective evidence dated after 
August 2002 addresses the veteran's scar itself.  In fact, 
the October 2005 VA compensation examination report, which 
focuses not on the veteran's surgical scar from the May 2000 
surgery, but on the veteran's recurrent hernia (service 
connected in March 2006), does not mention the scar, any 
complaints about the scar, or any adverse symptomatology 
about the scar.  

As such, no evidence of record dated after August 2002 
indicates a scar that is deep, painful, or unstable, 
indicates a scar that causes limitation of motion, or 
indicates a scar that is six square inches in size or 
greater.  Accordingly, a compensable evaluation since August 
2002 (under the revised provisions of Diagnostic Codes 7801 
through 7805) is not warranted either.  See also Fenderson, 
supra.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable evaluation for scar, midline 
ventral trunk, post ventral hernia repair, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


